Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 14, 2016

                                       No. 04-16-00417-CV

                          IN THE INTEREST OF M.A.B., A CHILD,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015EM504304
                           Honorable Nick Catoe Jr., Judge Presiding

                                          ORDER
        On June 29, 2016, Justin Russell Adcock Cano filed a notice of appeal from the trial
court’s judgment. Due to appellant’s failure to file a docketing statement or pay the filing fee,
this Court ordered appellant to show cause in writing that either: (1) the filing fee has been paid;
or (2) appellant is entitled to appeal without paying the filing fee. Upon further review,
Adcock’s notice of appeal contains a statement of indigence, which this Court construes as an
affidavit of inability to pay costs in this court. The record is not clear whether Adcock filed the
same notice of indigency in the trial court. See TEX. R. APP. P. 5, 20.1.

        A party who cannot pay the costs of an appeal must file an affidavit of indigence “in the
trial court with or before the notice of appeal.” TEX. R. APP. P. 20.1(c)(1). Adcock’s affidavit was
therefore due in the trial court on the date his notice of appeal was filed, or a motion for
extension of time to file the affidavit was due in this court fifteen days later. See TEX. R. APP. P.
20.1(c)(1), (3).

        We construe the notice of appeal containing a statement of indigency filed in this court as
a motion for extension of time to file the affidavit in the trial court. Accordingly, we GRANT the
motion to extend time to file an affidavit of inability to pay costs. See Higgins v. Randall County
Sheriff’s Office, 257 S.W.3d 684 (Tex. 2008).

         We ORDER the clerk of this court to send copies of the notice of appeal and this order to
the trial court clerk, the court reporter, and all parties. See TEX. R. APP. P. 20.1(d)(2).

      We further ORDER the deadline for filing a contest to the affidavit of indigence is
September 19, 2016. Any contest must be filed in this court. See TEX. R. APP. P. 20.1(e)(1).



                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court